DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Applicant’s communication filed on 11/26/2019. In virtue of this communication, claims 1 – 20 are pending in this application.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “10, “11” and “20” in Fig. 2  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a determination unit” in claims 1, 19 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 6 recites “wherein the transmitter also transmits, to the other communication apparatus, information relating to whether or not the first interference information can be transmitted, information relating to whether or not the second interference information can be received, or information relating to whether or not the control can be performed.” As may be seen, the claim contains a number of limitations connected with the conjunction “or”. In other words, each of these limitations are being separately claimed on alternative basis: “wherein the transmitter also transmits, to the other communication apparatus, information relating to whether or not the first interference information can be transmitted (limitation “A”), information relating to whether or not the second interference information can be received (limitation “B”), or (limitation “C”).” In turn, each of these limitations contain two sub-limitations also connected with the conjunction “or”. Consider the limitation “A”: “wherein the transmitter also transmits, to the other communication apparatus, information relating to whether (sub-limitation “A.1”) or not (sub-limitation “A.2”) the first interference information can be transmitted”. This limitation may also be rewritten in the following format: “wherein the transmitter also transmits, to the other communication apparatus, information relating to whether the first interference information can be transmitted (sub-limitation “A.1”), or whether the first interference information cannot be transmitted (sub-limitation “A.2”).” Therefore, the situation when the transmitter cannot transmit “the first interference information” is also within the scope of the claimed subject matter.
Claim 6 indirectly depends from claim 1 which unconditionally requires that the transmitter “transmits first interference information including information relating to the interference to another communication apparatus.” Thus, claim 6 has to combine the two incompatible limitations that first, it transmits the “first interference information”, and second, the transmitter cannot transmit “the first interference information”.
As may be seen, claim 6 fails to further limit the subject matter of claim 1 upon which it depends, or for fails to include all the limitations of claim 1 upon which it depends.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8 and 11 – 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the control" in the last line.  The antecedent basis for this limitation is not clear since the limitation “the control” appears to relate to “the other communication apparatus”, while “control” first introduced in claim 5, from which claim 7 depends, appears to relate to “a communication apparatus” of claim 1. In other words, there appears to be a mixture of which apparatus performs recited in claim 7 “the control”.
Claim 8 recites the limitation "the control" in the last line on page 58 of the claim listing.  The antecedent basis for this limitation is not clear since the limitation “the control” appears to relate to “the other communication apparatus”, while “control” first introduced in claim 5, from which claim 8 indirectly depends, appears to relate to “a communication apparatus” of claim 1. In other words, there appears to be a mixture of which apparatus performs recited in claim 8 “the control”.
Claim 11 recites the limitations "the interference" in line 4 and “the reception” in line 6.  There is insufficient antecedent basis for each of these limitations in the claim.
Claims 8 and 12 – 19 are also rejected as being dependent from the rejected base claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 9 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20180234983 (MATSUMOTO) (of record).
Regarding claim 1, MATSUMOTO teaches “A communication apparatus (eNB 200-1 in FIG 7 as well as FIG 6) comprising:
a receiver (receiver 220 in FIG 6) that performs reception of power from another system (paragraph 0055: the eNB 200 monitors the target channel and determines, based on the received signal strength (interference power), whether or not the target channel is available (step S1). In other words, the eNB 200 receives interfering signal having corresponding power. Paragraph 0080: The interference includes at least one of: interference from the operator #2 different from the operator #1 of the eNB 200-1; and interference from a communication system (for example, WLAN system) different from the communication system of the eNB 200-1 (LTE system).);
a determination unit (implemented as part of the controller 230 shown in FIG 6) that determines presence or absence of interference with the other system on a basis of the reception (determining an interference level from another operator is disclosed in paragraphs 0083 – 0085); and
a transmitter (transmitter 210 in FIG 6) that transmits first interference information including information relating to the interference to another communication apparatus (paragraphs 0080 – 0081: The eNB 200-1 transmits interference-related information relating to interference detected by the eNB 200-1 in the unlicensed band. For example, the eNB 200-1 includes the interference-related information into a system information block (SIB). The SIB is a message (System Information message) that can be received by a UE 100 (“another communication apparatus”)).”
Regarding claim 2, MATSUMOTO teaches “wherein the other system includes a wireless communication system in which a communication scheme different from a communication scheme of a system that a local apparatus and the other communication apparatus participate in is used (paragraph 0080: The interference may include interference from a communication system (for example, WLAN system) different from the communication system of the eNB 200-1 (LTE system).).”
Regarding claim 9, MATSUMOTO teaches “wherein the transmitter transmits, as the first interference information, at least one of a reception power value, a reception time of the power, an arrival direction of the power, or information relating to an attribute of the other system (paragraphs 0081 – 0082: the eNB 200-1 performs a process of transmitting the interference-related information by broadcast to the UE 100. The interference-related information is information indicating an interference level measured by the eNB 200-1 and may comprise a received signal strength indicator (RSSI) which is a measurement of the power present in a received radio signal. Since the claim is written in the alternative form (“at least one of A, B, C, or D”), it is sufficient to meet at least one of the limitations “A” or “B” or “C” or “D” in the claim to meet the limitations of the whole claim. In this case the limitation “A” is met.).”
Regarding claim 20, MATSUMOTO teaches “A communication system (shown as cell #1 in FIG 7) comprising a first communication apparatus (eNB 200-1 in FIG 7 as well as FIG 6) and a second communication apparatus (UE 100-1 in FIG 7 as well as FIG 5),
wherein the first communication apparatus includes:
a first receiver that performs reception of power from another system;
a determination unit that determines presence or absence of interference with the other system on a basis of the reception; and
a transmitter that transmits first interference information including information relating to the interference to the second communication apparatus (the portion of the claim above is rejected because of the same reasons as set forth in the rejection of claim 1 because of the similarity of limitations), and
the second communication apparatus includes:
a second receiver (receiver 110 in FIG 5) that receives the first interference information from the first communication apparatus (paragraph 0088: the UE 100-1 receives interference-related information transmitted from the eNB 200-1 by broadcast); and
a controller (controller 130 in FIG 5) that controls communication on a basis of the first interference information (paragraph 0088: if the UE 100-1 determines, based on the interference-related information, that the eNB 200-1 receives strong interference and/or that the eNB 200-1 experiences interference with high probability, the UE 100-1 excludes the (cell of the) eNB 200-1 from the connection targets of the UE 100-1. In other words, the communication is controlled in such a way as to exclude the eNB 200-1 from being the connection target).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 – 6, 11 – 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180234983 (MATSUMOTO) as applied to claim 1 above, and further in view of US 20100298016 (Madan).
Regarding claim 3, MATSUMOTO does not explicitly disclose “wherein the receiver also receives second interference information including information relating to interference that has been detected by the other communication apparatus.”
Madan in FIG 8 with corresponding description in paragraphs 0154 – 0158 teaches a method of detecting interference by the user equipment and transmitting this information to the serving base station. Particularly, a UE (“the other communication apparatus”) receives pilot signals from BSs outside of the cell in which the UE is located and computes interference for each of the BSs. The interference computed can be based on the measured signal strength (“information relating to interference that has been detected”). The UE transmits the measurement report to the serving base station (“the receiver [of the base station] also receives”). The measurement report can include the computed interference for BSs for which pilot signals were received ([the base station] “receives second interference information including information relating to interference that has been detected”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement the method disclosed by Madan, in the user equipment of MATSUMOTO, so that the user equipment would perform measurements of interference at the location of the user equipment and transmit this information to the serving base station. Doing so would have allowed to calculate transmission parameters for the plurality of base stations (see Madan, paragraph 0158 
Regarding claim 4, MATSUMOTO in combination with Madan teaches “wherein the transmitter also transmits the second interference information to a communication apparatus other than the other communication apparatus (Madan, paragraph 0158: Upon receiving the measurement report, the serving BS can transmit the measurement report, or information included in the measurement report, to one or more other BSs in cells outside of the cell in which the serving BS is located.).”
Regarding claim 5, MATSUMOTO in combination with Madan teaches “further comprising:
a controller (MATSUMOTO, controller 230 in FIG 6) that performs control on communication on a basis of either the first interference information (paragraph 0081: the eNB 200-1 includes the interference-related information (“the first interference information”) into a system information block (SIB). In other words, the control is performed in such a way as to include the interference related information in the SIB to be communicated to the user equipment) or the second interference information.”
Regarding claim 6, “wherein the transmitter also transmits, to the other communication apparatus, information relating to whether or not the first interference information can be transmitted, information relating to whether or not the second interference information can be received, or information relating to whether or not the control can be performed”, analyzing this claim, it may be seen that the claim contains a (limitation “A”), information relating to whether or not the second interference information can be received (limitation “B”), or information relating to whether or not the control can be performed (limitation “C”).” Therefore, showing that the prior art meets at least one of these limitations is sufficient to render the claim unpatentable.
In turn, each of these limitations contain two sub-limitations also connected with the conjunction “or”. Consider the limitation “A”: “wherein the transmitter also transmits, to the other communication apparatus, information relating to whether (sub-limitation “A.1”) or not (sub-limitation “A.2”) the first interference information can be transmitted”. This limitation may also be rewritten in the following format: “wherein the transmitter also transmits, to the other communication apparatus, information relating to whether the first interference information can be transmitted (sub-limitation “A.1”), or whether the first interference information cannot be transmitted (sub-limitation “A.2”).” Therefore, showing that the prior art meets at least one of these sub-limitations is sufficient to render the entire claim 6 unpatentable.
Now, let us look at the sub-limitation “A.1”: “wherein the transmitter also transmits, to the other communication apparatus, information relating to whether the first interference information can be transmitted”, the portion of it comprising “information relating to whether the first interference information can be transmitted” is very broad, and the term “relating” may include any type of information that explicitly or implicitly relating to whether the first interference information can be transmitted”. Indeed, since “the first interference information” is received by the user equipment, it not only notifies the user equipment of the specific interference information but also at least implicitly informs the user equipment that the eNB is capable of transmitting this information and thus represents “information relating to whether the first interference information can be transmitted” which is sufficient to render the claim unpatentable, since whether or not the user equipment digests this information (regarding capability of the eNB to transmit interference-related information) separately from processing of the actual interference-related information is immaterial since the claim does not require that.
Additionally or alternatively and interpreting “information relating to whether the first interference information can be transmitted” as a piece of information separate from the actual interference-related information, paragraph 0096 discloses a case when the eNB 200-1 transmits interference-related information by broadcast (step S104) which 
Regarding claim 11, MATSUMOTO teaches “A communication apparatus (UE 100-1 in FIG 7 as well as FIG 5) comprising:
a receiver (receiver 110 in FIG 5) that…” “…receives first interference information including information relating to the interference from another communication apparatus (paragraph 0088: the UE 100-1 receives interference-related information transmitted from the eNB 200-1 by broadcast) that determines presence or absence of interference with the other system on a basis of the reception (paragraph 0088: based on the interference-related information, the eNB 200-1 receives strong interference); and
a controller (controller 130 in FIG 5) that controls communication on a basis of the first interference information (paragraph 0088: if the UE 100-1 determines, based on the interference-related information, that the eNB 200-1 receives strong interference and/or that the eNB 200-1 experiences interference with high probability, the UE 100-1 excludes the (cell of the) eNB 200-1 from the connection targets of the UE 100-1. In other words, the communication is controlled in such a way as to exclude the eNB 200-1 from being the connection target).”
MATSUMOTO does not disclose that the receiver “performs reception of power from another system.”

Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement the method disclosed by Madan, in the user equipment of MATSUMOTO, so that the user equipment would perform measurements of interference at the location of the user equipment and transmit this information to the serving base station. Doing so would have allowed to calculate transmission parameters for the plurality of base stations (see Madan, paragraph 0158 regarding applicability of the method of FIG 8 in the method of FIG 7), such as selected backoff of dominant interfering BSs (see Madan, paragraph 0139).
Regarding claim 12, MATSUMOTO teaches “wherein the other system includes a wireless communication system in which a communication scheme different from a communication scheme of a system that a local apparatus and the other communication apparatus participate in is used (MATSUMOTO, paragraph 0080: The interference may include interference from a communication system (for example, WLAN system) different from the communication system of the eNB 200-1 (LTE system).).”
Regarding claim 13, MATSUMOTO in combination with Madan teaches or fairly suggests “wherein the controller distinguishes a plurality of the other systems or a plurality of apparatuses that participate in the other system from each other (MATSUMOTO, paragraph 0148: the eNB 200-1 may receive, from a connected UE 100-1, an identification number being an address of the eNB 200-3 or the UE 100-2. In other words, the user equipment is capable of distinguishing “a plurality of other apparatuses that participate in the other system from each other”) on a basis of the first interference information (in paragraph 0148, while disclosing that the user equipment can transmit the addresses of the eNB 200-3 or the UE 100-2, MATSUMOTO does not disclose how the user equipment gets this information. On the other side, as was explained in the rejection of claim 11 above Madan in paragraph 0155 teaches the UE receives pilot signals from BSs outside of the cell in which the UE is located representing interference. The examiner takes an official notice that it is well known in the art that a pilot signal normally includes identification of the device transmitting them. Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application, in the system of combined MATSUMOTO and Madan’s disclosures, to obtain the identification of interfering devices from the pilot signals received from them. Doing so would have provided a way of identification of the interfering devices).”
Regarding claim 14, MATSUMOTO teaches “wherein the controller changes settings relating to transmission on a basis of the first interference information (paragraph 0088: if the UE 100-1 determines, based on the interference-related information, that the eNB 200-1 receives strong interference and/or that the eNB 200-1 experiences interference with high probability, the UE 100-1 excludes the (cell of the) eNB 200-1 from the connection targets of the UE 100-1. Paragraph 0089: the UE 100-1 selects, based on the interference-related information, a connection target of the UE 100-1 from among the plurality of eNBs 200. For example, the UE 100-1 selects, as a connection target, the eNB 200 with the lowest interference level from among the plurality of eNBs 200. In other words, the controller changes the “transmission destination apparatus” as is further defined in subsequent claim 15).”
Regarding claim 15, MATSUMOTO teaches “wherein the controller changes at least one of a transmission rate, a transmission power value, a communication band, or a transmission destination apparatus (as was explained in the rejection of claim 14 above, the user equipment selects a different base station for connection (“a transmission destination apparatus”) based on the received interference information).”
Regarding claim 16, MATSUMOTO teaches “wherein the controller changes settings relating to reception on a basis of the first interference information (paragraph 0088: if the UE 100-1 determines, based on the interference-related information, that the eNB 200-1 receives strong interference and/or that the eNB 200-1 experiences interference with high probability, the UE 100-1 excludes the eNB 200-1 from the connection targets of the UE 100-1. Paragraph 0089: the UE 100-1 selects, based on the interference-related information, a connection target of the UE 100-1 from among the plurality of eNBs 200. For example, the UE 100-1 selects, as a connection target, the eNB 200 with the lowest interference level from among the plurality of eNBs 200. In other words, by connecting to another eNB having lowest interference level, the controller changes the reception settings to receive transmissions from that specific eNB and this is based on “the first interference information”).”
Regarding claim 19, MATSUMOTO in combination with Madan teaches or fairly suggests “wherein the receiver also performs the reception of the power from the other system (as was explained in the rejection of claim 11 above, Madan in FIG 8 and paragraph 0155 teaches a UE (which includes “the receiver”) receives pilot signals from BSs outside of the cell in which the UE is located.),
a determination unit is further included that determines presence or absence of interference between a local apparatus and the other system on a basis of the reception (Madan in FIG 8 and paragraph 0155: computing interference for each of the other BSs. The interference computed can be based on the measured signal strength from the pilot signals. Therefore, since the interference is computed, it means that there is “a determination unit” which performs this process, and since the interference is computed, it means that it “determines presence … of interference”), and
the controller also controls the communication on a basis of second interference information including information relating to the interference between the local (Madan in FIG 8 and paragraph 0156: transmitting a measurement report to a serving base station by the UE. The measurement report can include the computed interference for BSs for which pilot signals were received. There transmission of the measurement report which includes the computed interference for BSs for which pilot signals were received represents “communication on a basis of second interference information including information relating to the interference between the local apparatus and the other system”).”

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180234983 (MATSUMOTO) in view of US 20100298016 (Madan) as applied to claim 3 above, and further in view of US 20160057760 (YOKOMAKURA) (of record).
Regarding claim 7, MATSUMOTO does not disclose “wherein the receiver also receives, from the other communication apparatus, information relating to whether or not the other communication apparatus can receive the first interference information, information relating to whether or not the other communication apparatus can transmit the second interference information, or information relating to whether or not the other communication apparatus can perform the control.”
YOKOMAKURA in paragraphs 0048 – 0049 teaches the user terminal sending its capability information to the base station. The terminal capability information is information related to a function provided in the terminal apparatus, including information that an interference suppression function (or cancel function) is included, an interference suppression method that the terminal apparatus has, and also the (the base station apparatus 100-1) also receives, from the other communication apparatus (terminal apparatus 200-1), information relating to whether or not the other communication apparatus can receive the first interference information (the information that a function of assist by a network (for example, sharing information related to other cells or other terminal apparatuses associated with a higher layer than a physical layer) is provided), information relating to whether or not the other communication apparatus can transmit the second interference information, or information relating to whether or not the other communication apparatus can perform the control (information that an interference suppression function (or cancel function) is included).”
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize, in the system of MATSUMOTO, the function of the user equipment providing its capability with respect to interference management to the base station, as suggested by YOKOMAKURA. Doing so would have allowed the base station to know whether the user equipment is capable of receiving assist by the network with respect to interference management (based on YOKOMAKURA, paragraph 0050), and prevented the base station from sending interference information to the user equipment either not capable of receiving it or not capable of acting upon it, and thus would force the base station to utilize other interference mitigation methods.
Regarding claim 8, MATSUMOTO in combination with YOKOMAKURA teach or fairly suggest “wherein in a case where the other communication apparatus can receive the first interference information, in a case where the other communication apparatus can transmit the second interference information, or in a case where the other communication apparatus can perform the control, the transmitter transmits the first interference information to the other communication apparatus (indeed, MATSUMOTO teaches unconditional transmission of the interference information by the base station to the user equipment, as was explained in the rejection of claim 1 above. On the other side, YOKOMAKURA teaches transmission, by the user equipment to the base station, its capability with respect to interference mitigation and its capability of receiving network assistance thus at least implying that there may be user equipments capable of interference mitigation and user equipments not capable of such a function. Taking these two teachings together, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize transmission of the interference information by the eNB 200-1 of MATSUMOTO only to those user equipments of YOKOMAKURA that can receive this information and have the capability of mitigation interference based on that information. Doing so would have eliminated wasteful allocation of resources for transmission of interference information to those user equipments either not capable of receiving it or not capable of acting upon it, and thus would force the base station to utilize other interference mitigation methods.).”

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 20180234983 (MATSUMOTO) evidenced by US 20170164375 (Sundararajan).
Regarding claim 10, MATSUMOTO teaches “wherein the transmitter transmits, as the first interference information, information indicating…” “…a reception power value (paragraph 0082: the interference-related information is information indicating an interference level measured by the eNB 200-1 which can be a received signal strength indicator (RSSI))…” 
MATSUMOTO does not disclose transmission of “a combination of two or more of” the power level and “a reception time of the power, an arrival direction of the power, or information relating to an attribute of the other system.”
However, transmission in interference report multiple informational units is well-known in the art as may be evidenced by Sundararajan, paragraph 0057 which describes interference reports comprising multiple information elements including signal strength and the time at which the measurements were made (“a reception time of the power”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to include additional informational items, such as the time at which the measurements were made, in the interference report of MATSUMOTO, as is well known in the art evidenced by Sundararajan. Doing so would have provided additional information regarding interference measurements which may be useful for the user equipment in selecting the target eNB.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180234983 (MATSUMOTO) in view of US 20100298016 (Madan) as applied to claim 16 above, and further in view of US 20160112969 (Zhou).
Regarding claims 17 and 18, MATSUMOTO does not disclose “wherein the controller changes a threshold to be used to detect the power” (as in claim 17) and “wherein the controller reduces the threshold to a value by which interference is detected, the interference having been detected by the other communication apparatus but not having been detected by a local apparatus” (as in claim 18).
Zhou teaches techniques for energy detection level adjustments (title). FIG. 4 and paragraphs 0067 – 0073 describe a flow diagram 400 to perform a selective energy detection level adjustment. The transmission is between the transmitting node 405 (which would correspond to the user equipment of MATSUMOTO and “communication apparatus” of claim 11 of instant application having “the controller”) and receiving node 410 (which would correspond to the base station of MATSUMOTO and “the other communication apparatus” of claims 11 and 18 of instant application). Within this method, Zhou teaches “wherein the controller changes a threshold to be used to detect the power (paragraph 0073: the transmitting node 405 may adjust its ED (energy detection) level (“threshold”) at block 450.)” (as in claim 17) and “wherein the controller reduces the threshold to a value by which interference is detected (paragraph 0073: the transmitting node 405 may adjust its ED level at block 450. In this manner, the transmitting node 405 and the selected interferers, e.g., neighboring transmitting node 415, may defer to each other via more sensitive ED threshold levels (sensitive means that the level is reduced so that the transmitting node 405 may detect interference from the neighboring node 415).), the interference having been detected by the other communication apparatus but not having been detected by a local apparatus (FIG 4 and paragraph 0068: the receiving node 410 (“the other communication apparatus”) determines it is experiencing interference at block 420. The receiving node 410 is currently receiving traffic from the desired transmitting node 405. The receiving node 410 may determine that the neighboring transmitting node 415 is causing interference. As may be seen from FIG 4 and the description of the method, the transmitting node 405 (“a local apparatus”) does not detect the same interference. Paragraph 0069: Once the interferer has been identified, the receiving node 410 may transmit a report of interferers 425 to the transmitting node 405.)” (as in claim 18).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement, in the system of MATSUMOTO, the method of adjusting the interference detection level of Zhou. Doing so would have allowed to prevent interference to the received transmissions by properly detecting, at the transmitting apparatus, the same interference as is being detected by the receiving apparatus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198.  The examiner can normally be reached on Mon-Fri 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648